MEMORANDUM OF DECISION.
Diane Vaughan appeals from a judgment of the Superior Court, Androscoggin County, that affirmed the denial by the District Court, Lewiston, of her Rule 60(b) motion for partial relief from a divorce judgment. Because the District Court denied her claim of lack of personal jurisdiction in the original divorce hearing, the doctrine of res judicata precludes re-examination of the question. Willette v. Umhoeffer, 268 A.2d 617, 619 (Me.1970). In the post-judgment proceeding presently before us, the appellant failed to establish that she was denied procedural due process or any other basis for relief not previously litigated.
The entry is:
Judgment affirmed.
All concurring.